UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 06-5161



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


LAMONT ANTWON SANDERS, a/k/a Twon,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:06-cr-00087-JFM)


Submitted:   March 7, 2008                 Decided:   April 7, 2008


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John A. Bourgeois, Steven M. Klepper, KRAMON & GRAHAM, P.A.,
Baltimore, Maryland, for Appellant.     Rod J. Rosenstein, United
States Attorney, John W. Sippel, Jr., Michael J. Leotta, Assistant
United States Attorneys, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Pursuant to a written plea agreement, Lamont Antwon

Sanders entered a conditional guilty plea to possession with intent

to distribute five grams or more of crack cocaine, in violation of

21 U.S.C. § 841(a) (2000), possession of a firearm by a convicted

felon, in violation of 18 U.S.C. § 922(g)(1) (2000), and possession

of a firearm in furtherance of a drug trafficking crime, in

violation of 18 U.S.C.A. § 924(c)(1) (West 2000 & Supp. 2007).

Sanders reserved the right to challenge on appeal the district

court’s denial of the motion to suppress the evidence seized from

his apartment at 629 S. Beechfield Avenue.               He raises numerous

claims challenging the validity of the search warrant and the

district court’s conclusion that the good faith exception to the

exclusionary rule applied. Finding no reversible error, we affirm.

           Sanders   asserts      for    the   first   time    on   appeal    that

Detective Brooks violated Sanders’ Fourth Amendment rights by using

Sanders’ keys to enter the Beechfield Avenue apartment before the

state court judge issued the warrant and by conducting a protective

sweep of that apartment.          Next, Sanders asserts that Detective

Brooks illegally searched another address without a warrant and

that such search then rendered the items seized at the Beechfield

Avenue   apartment   fruit   of    the    poisonous    tree.        Sanders   also

contends that the search warrant was invalid because he did not

make any representations to Detective Brooks about where he lived.


                                    - 2 -
Because Sanders believes that the warrant was based upon Brooks’

misleading statements, he asserts that the district court’s factual

finding that he concealed the Beechfield Avenue apartment was

clearly erroneous.       Sanders did not raise these claims in the

motion to suppress filed in the district court.            Accordingly, we

find that they are waived under the terms of his plea agreement.

See Fed. R. Crim. P. 12(b)(3), (f); United States v. Ricco, 52 F.

3d 58, 62 (4th Cir. 1995); United States v. Lockett, 406 F.3d 207,

212 (3d Cir. 2005) (“[I]n the context of a motion to suppress, a

defendant must have advanced substantially the same theories of

suppression in the district court as he . . . seeks to rely upon in

this Court.”).

           Sanders also asserts on appeal, as he did below, that the

search warrant was invalid because there was no probable cause to

believe that his drug activity was linked to the Beechfield Avenue

apartment and that the good faith exception did not apply.              We

review the district court’s factual findings underlying a motion to

suppress   for   clear    error   and     the   district   court’s   legal

determinations de novo.     United States v. McCoy, 513 F.3d 405, 410

(4th Cir. 2008) (citing Ornelas v. United States, 517 U.S. 690, 699

(1996)).   When a suppression motion has been denied, this court

reviews the evidence in the light most favorable to the Government.

United States v. Colonna, 511 F.3d 431, 434 (4th Cir. 2007).




                                  - 3 -
           In reviewing the validity of a search warrant, the

relevant   inquiry       is   whether,     under   the    totality       of    the

circumstances, the issuing judge had a substantial basis for

concluding that there was probable cause to issue the warrant.

Illinois v. Gates, 462 U.S. 213, 238 (1983); see United States v.

Chandia,   514    F.3d    365,   373     (4th   Cir.   2008)   (noting        that

magistrate’s     probable     cause    determination     entitled   to    “great

deference”); United States v. Grossman, 400 F.3d 212, 218 (4th Cir.

2005) (“[I]t is reasonable to suspect that a drug dealer stores

drugs in a home to which he owns a key.”).             Even if a warrant is

found to be defective, the evidence obtained from the defective

warrant may nevertheless be admitted under the good faith exception

to the exclusionary rule if the officers’ reliance on the warrant

was objectively reasonable.           United States v. Leon, 468 U.S. 897,

922-23 (1984).    With these standards in mind, we have reviewed the

parties’ briefs and the record on appeal and conclude that the

district court did not err in denying Sanders’ motion to suppress.

           Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       - 4 -